1HITTEN.DEN, J.:
EPITOMIZED OPINION
Ford wa sfound guilty in the lower court of the rime of shooting with intent to kill and assigns everal causes of error. He sought to take advan-age of 13688 GC., providing for the taking of de-iositions, and, in the affidavits filed when he made .pplication to take the depositions, he claimed that te wanted to show his physical condition at the time f his arrest as bearing on the claim that the person vhom he shot attacked him. Another of the affi-iavits alleged that the evidence sought was com->etent and material. It is insisted that the record loes not disclose that the crime was committed in iandusky County although one of the witnesses testi-Lel that it occurred in Woodville. Held by the Court f Appeals in affirming judgment:
1. 105 O. S. 366 holds 13688 GC. unconstitutional ,nd the statutes in effect prior to that act govern his case. By those statutes the granting of a. com-nission to take depositions is purely a matter of udicial discretion.
2. When no contention is made by the defendant hat the shooting was in self-defense the court right-ully refused permission to take depositions to show he physical condition of the defendant at the time f his arrest.
3. An affidavit to sustain an application to take a eposition showing defendant’s good character was teld insufficient when it alleged only that the evience sought was competent, relative and material.
4. Courts take judicial notice of the location of ities and villages and the boundaries of counties ,nd this court takes notice of the fact that all the illage of Woodville is in the county of Sandusky.
5. When the evidence shows that defendant aimed it another’s head and discharged a pistol, it is held hat he shot with intent to kill.